DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2022 was filed after the mailing date of the final rejection on 2/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6, 7, 10, 12, 22, 24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (USPgPub 2016/0144023, of record) and Hoekman (US 9,550,036).
Cui et al. teach a method for stimulating an immune response in a subject by intranasally administering a dry powder composition comprising an antigenic polypeptide adsorbed onto an aluminum adjuvant, see paragraphs [0046, 0054, 0055, 0061, 0062, 0080, 0109, 0121, and 0126]. Cui et al. further teach suspending the dry powder and intranasally administering the composition to a patient as an aerosol or inhalant, see paragraphs [0054, 0060, 0084, 0121, 0126, and section 15p of 0133]. The aerosolized particles inhaled in the method of Cui et al. are indistinguishable from the instant “cloud”. Figure 14A of Cui et al. depicts the mean diameter of anthrax PA-adsorbed aluminum hydroxide microparticles between 7.1 ±3.4 µm. Paragraph [0111] of Cui et al. teach that the average diameter of the particles ranges between 5-15 µm. These teachings applicable against instant claim 1. 
In paragraphs [0013, 0022, 0023, 0034, and 0036], describing Figures 4A-C, 13A-B, 14A-E, 25A-C, 27A-G, respectively, Cui et al. describe augmented IgG (systemic) antibody responses after intranasal administration of antigen-adsorbed aluminum particles. Also see paragraphs [0141, 0142, 0176, 0186, 0189, 0198, and 0204] as required in instant claim 1. 
Cui et al. require that at least 75% or at least 80%, or at least 90% of the antigenic polypeptide is adsorbed to the aluminum adjuvant, see claim 1 and paragraph [0078], as required by instant claims 2 and 7. 
Cui et al. teach that the aluminum adjuvant is selected from aluminum hydroxide or potassium aluminum sulfate in claim 2 or aluminum hydroxyl phosphate in paragraph [0203], as required by instant claim 3. 
Claim 7 of Cui et al. is drawn to the dry vaccine comprising less than 2% water, as required by instant claim 6, and additionally comprises an excipient, see claim 11, as required by instant claim 10. Specific excipients listed in instant claim 12 are found in paragraphs [0052, 0079, and 0092] of Cui et al. 
Paragraphs [0069, 0116, and 0118] and claim 54 of Cui et al. teach stimulating an immune response against Clostridium tetani, Streptococcus pneumonia, Hepatitis A, Hepatitis B, Haemophilus influenza, Corynebacterium diphtheria, Bordetella pertussis, Human papillomavirus, Bacillus anthracis, Rabies virus, Japanese encephalitis virus, or Poliovirus, as required by instant claims 22 and 24.
	In paragraphs [0121 and 0126], Cui et al. teach administration of the dry vaccine by inhalation, but does not mention “inhaler” device or an applicator, for dispersing the aerosol dry powder cloud composition, as required by instant claims 1 and 33.
	Hoekman et al. teach an intranasal drug delivery device comprising an applicator for dispersing an aerosol dry powder plume (cloud) composition, see the abstract, Figures 1, 2, 15-23, and claims 1, 2, 4, 8, 18-20, 28, 29, 31-36, 60, and 61.
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. and deliver the composition of Cui et al. to the nasal cavity and directly to the blood stream through the vascular bed, see column 1, lines 43-46 and column 2, lines 22-51 of Hoekman et al. One of ordinary skill in the art prior to the effective filing date would have been motivated to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. for dose consistency, delivery, comfort and safety, see Example 3 and Figure 23 of Hoekman et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. because both Cui et al. and Hoekman et al. intranasally deliver aerosol dry powder cloud plumes to treat infectious diseases, see claims 28 and 29 of Hoekman et al. and paragraphs [0046, 0054, 0055, 0061, 0062, 0069, 0080, 0109, 0116, 0118, 0121, and 0126] and claim 54 of Cui et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. because Cui et al. teach that the average diameter of the particles ranges between 5-15 µm in paragraph [0111] and claim 25 of Hoekman et al. teach the pore size for device delivery is approximately 1 to 100 microns.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. and Hoekman et al. as applied to claims 1-3, 6, 7, 10, 12, 22, 24, and 33 above, and further in view of Chen et al. 2006/0228369, of record).
	See the teachings of Cui et al. and Hoekman et al. above. Cui et al. teach the dry vaccine additionally comprises an excipient, see claim 11. Specific excipients are listed in paragraphs [0052, 0079, and 0092]. However, Cui et al. do not teach the quantity of excipients present. Chen et al. teach inclusion of excipients ranging from at least 50% of a formulation, see
paragraphs [0060-0066].
	One of ordinary skill in the art prior to the effective filing date would have been
motivated to have incorporated at least 50% of excipients taught by Chen et al. into the
formulation of Cui et al. to stabilize and maintain particle size and prevent aggregate formation
of aluminum-adsorbed antigen particles, see paragraphs [0060-0066] of Chen et al.

Response to Arguments
	Note: in the Status of the Claims section, applicant lists the claims under consideration, but under Rejections Under 35 U.S.C. §102/§103, applicant lists some claims that are not under consideration.
	Applicant points out that the instant claims have been amended to require an inhaler or applicator and that Cui et al. do not teach these limitations.
	Applicant’s arguments and claim amendments have been fully considered. The teaching of these specific limitations and motivations for combining an intranasal inhaler with a reasonable expectation of success are satisfied by the combined teachings of Cui et al. and Hoekman et al. 
	Applicant emphasizes that the declaration by Dr. Cui notes that the Cui et al. reference does not demonstrate that the vaccine dry powder has “passable” or “good” flow properties, can be loaded into a sprayer and aerosolized into a cloud for efficient delivery to the nasal cavity of a subject such that mucosal and systemic immune responses are generated. 
	Applicant’s arguments have been fully considered, but are found unpersuasive. 
Hoekman et al. teach a device comprising an applicator for dispersing an aerosol dry powder plume (cloud) composition, see the abstract, Figures 1, 2, 15-23, and claims 1, 2, 4, 8, 18-20, 28, 29, 31-36, 60, and 61. Hoekman et al. clearly demonstrate that a vaccine dry powder dispensed from the applicator on the device has “passable” or “good” flow properties, as evidenced by the plume (cloud), see Example 3 and Figures 20-23. 
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. and deliver the composition of Cui et al. to the nasal cavity and directly to the blood stream through the vascular bed, see column 1, lines 43-46 and column 2, lines 22-51. One of ordinary skill in the art prior to the effective filing date would have been motivated to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. with dose consistency, delivery, comfort and safety, see Example 3 and Figure 23 of Hoekman et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. because both Cui et al. and Hoekman et al. intranasally deliver aerosol dry powder cloud plumes to treat infectious diseases, see claims 28 and 29 of Hoekman et al. and paragraphs [0046, 0054, 0055, 0061, 0062, 0069, 0080, 0109, 0116, 0118, 0121, and 0126] and claim 54 of Cui et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success to have used the device comprising an applicator of Hoekman et al. for dispersing an aerosol dry powder plume composition of Cui et al. because Cui et al. teach that the average diameter of the particles ranges between 5-15 µm in paragraph [0111] and claim 25 of Hoekman et al. teach the pore size for device delivery is approximately 1 to 100 microns.
	Applicant points to the teachings of Buttini et al., discussing the unpredictability of aerosolizing all dry materials as evidence of unexpectedness. 
	Applicant’s arguments have been fully considered, but are found unpersuasive because the teachings of Cui et al. ameliorate the concerns of Buttini et al. Cui et al. teach a method for stimulating an immune response in a subject by intranasally administering a dry powder composition comprising an antigenic polypeptide adsorbed onto an aluminum adjuvant, see paragraphs [0046, 0054, 0055, 0061, 0062, 0080, 0109, 0121, and 0126]. Cui et al. further teach suspending the dry powder and intranasally administering the composition to a patient as an aerosol or inhalant, see paragraphs [0054, 0060, 0084, 0121, 0126, and section 15p of 0133]. Figure 14A of Cui et al. depicts the mean diameter of anthrax PA-adsorbed aluminum hydroxide microparticles between 7.1 +3.4 µm. Paragraph [0111] of Cui et al. teach that the average diameter of the particles ranges between 5-15 µm as required by instant claim 1. The aerosolized particles inhaled in the method of Cui et al. is indistinguishable from the instant “cloud”. 
	Applicant additionally points to the teachings of Pozzoli et al., indicating that it would have been expected to the ordinary artisan to have manipulated the dry powder by milling it and formulating it with additional excipients, such as a polymer or lubricant.
	Applicant’s arguments have been fully considered, but are found unpersuasive because the claims are drawn to a method of using a “composition”…“comprising”, see line 3 of claim 1. Therefore, any manipulation and/or ingredient inspiring an ordinary artisan prior to the effective filing date would not have been excluded from the instant claims, which also encompass many types of excipients, as evidenced by claims 10 and 12.
	Although applicant argues that the instant invention for the development of vaccine formulations for intranasal administration is unpredictable, applicant admits the following teachings from the prior art bridging pages 6-7 of the Remarks (references to the instant specification and figures omitted from parentheses):

By way of background, a dry powder sprayer device (see…) contains a reservoir that holds the powder and a compressible compartment to provide a pressure, which when released pushes the dry powder out to generate a powder cloud or plume for delivery to, e.g., the nasal cavity (see Djupesland, Drug Deliv. And Transl. Res., 2013, 3:42-62, page 51; Kublik & Vidgren, Advanced Drug Delivery Review, 1998, 29:157-177). The device advantageously disrupts the vaccine dry powder to an average particle size of about 10 µm (see…) which is the right size for deposition in
the nasal cavity after intranasal administration (see Pozzoli et al., Drug Development and Industrial Pharmacy, 2016, 42 (10):1660-1668); Casale et al., Journal of Biological Regulations & Homeostatic Agents, 2017, 31, 4(S2), 81-89, Fig. 3 and page 86 (S2)). 

Applicant’s discussion admits to dry powder sprayer devices that generate a powder cloud for delivery to the nasal cavity, known in the prior art since 2013 and 1998 (Djupesland and Kublik & Vidgren, respectively).  The dry powder sprayer devices generate a particle size of about 10 µm, which is the right size for deposition in the nasal cavity after intranasal administration according to the teachings of Pozzoli et al. (2016) and Casale (2017). The dry powder sprayer device of Hoekman et al. also generate a powder cloud for delivery to the nasal cavity, appreciated in the prior art discussed by applicant. Cui et al. depicts the mean diameter of antigen-adsorbed aluminum hydroxide microparticles of Cui et al. range between 7.1 +3.4 µm, see Figure 14A, and paragraph [0111] of Cui et al. teach that the average diameter of the particles ranges between 5-15 µm, “which is the right size for deposition in the nasal cavity after intranasal administration”, according to the teachings of Pozzoli et al. (2016) and Casale (2017), discussed by applicant. Therefore, no unexpected or surprising result is instantly demonstrated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isaka et al. (INDEX of Nagoya Med J. 2001; 45(1): 5-15) teach inducing augmented systemic and mucosal immune responses upon intranasal administration of an aluminum-adsorbed diphtheria toxoid composition compared with a subcutaneous injection with the same composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648